Citation Nr: 1801242	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  16-08 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for ischemic heart disease, claimed as secondary to herbicide exposure.

2. Entitlement to compensation for residuals of a stroke, claimed as the result of careless or negligent hospital care, medical or surgical treatment or examination furnished to the Veteran at a VA Medical Center or by employees of the Department of Veterans Affairs pursuant to 38 U.S.C.A. § 1151 (West 2014).

3. Entitlement to compensation for a seizure disorder, claimed as the result of careless or negligent hospital care, medical or surgical treatment or examination furnished to the Veteran at a VA Medical Center or by employees of the Department of Veterans Affairs pursuant to 38 U.S.C.A. § 1151.

4. Entitlement to compensation for phlebitis of the right arm and wrist, claimed as the result of careless or negligent hospital care, medical or surgical treatment or examination furnished to the Veteran at a VA Medical Center or by employees of the Department of Veterans Affairs pursuant to 38 U.S.C.A. § 1151.

REPRESENTATION

Appellant represented by:	Dan Curry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to January 1980.

This case comes to the Board of Veterans' Appeals (Board) from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO denied the Veteran's claim for service connected disability compensation for ischemic heart disease.  It further denied compensation for three claimed disabilities - residuals of a stroke, seizure disorder, and phlebitis of the right arm and wrist - which he claimed were the result of careless or negligent hospital care, medical or surgical treatment or examination furnished to the Veteran at a VA Medical Center or by employees of the Department of Veterans Affairs.  The Veteran timely appealed that decision.  


FINDING OF FACT

The Veteran died in October 2017.



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Information received from the Social Security Administration shows that the Veteran passed away in October 2017.  Accordingly, this appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 C.F.R. § 20.1302

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  See 38 C.F.R. § 20.1106.

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982.  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . ." 38 U.S.C.A. § 5121A (West 2014).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  See 38 C.F.R. § 3.1010(b) (2017).


ORDER

The appeal is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


